Citation Nr: 1136263	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO. 08-08 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a second toe disorder of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision from the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida. 

The issue of entitlement to service connection for a second toe disorder of the left foot is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's right knee disorder is related to his active duty service. 

2.  The evidence of record does not show that the Veteran's left knee disorder is related to his active duty service. 

3.  The evidence of record does not show that the Veteran's hypertension is related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2010).

2.  The criteria for the establishment of service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 &S Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2010).

3.  The criteria for the establishment of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id. 

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2006 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  He was also informed that VA would seek to provide federal records.  Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.

The December 2006 letter also provided notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date, with respect to the Dingess requirements.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained identified Naval hospital records and that the Veteran has submitted statements and private medical records.  In addition, he was afforded VA medical examinations in January 2008, which provided specific medical opinions pertinent to the issues on appeal. 

The Veteran and his representative have argued that a new VA examination is necessary because the January 2008 VA examination was performed by a medical doctor, but not specifically a cardiologist.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The VA examiner has advanced medical training, experience, and had the opportunity to examine both the Veteran and his claims file to provide a competent diagnosis and medical opinion concerning the Veteran's condition.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) ("VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide "competent medical evidence" under § 3.159(a) (1)."  Also finding that VA satisfied its duty to assist by providing a medical examination performed by a nurse practitioner).  The VA examiner was qualified through education, training, and experience to offer competent medical evidence.  Therefore, the Board finds that the examination and associated opinion is adequate for a proper adjudication of the appeal.  As a result, an additional examination is not warranted.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for cardiovascular-renal disease (to include hypertension) and arthritis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Right and Left Knee Disorders

The Veteran contends that both his claimed knee disorders began in service. 

The Board notes that the Veteran is currently diagnosed with arthritis of the bilateral knees, left greater than right, as noted in a March 25, 2009, private medical record by Dr. W.G.P.

The Veteran's service treatment records note numerous complaints of, or treatment for, the knees.  For example, a November 3, 1981 service treatment record notes that the Veteran reported left knee pain, with no known trauma.  The examiner found X-rays to be within normal limits and diagnosed him with chondromalacia patellae.  A December 14, 1989, record notes that the Veteran reported a swollen right knee.  The examiner found the left knee to be within normal limits and the right knee to have mild tendonitis.  The March 1993 retirement examination found his lower extremities to be normal.  In his report of medical history, the Veteran indicated having had swollen or painful joints, but denied a "Trick" or locked knee. The examiner noted right knee edema, but found it to be not considered disabling. 

The record is subsequently silent for over a decade following the Veteran's August 1993 discharge from service.  A December 29, 1999, Navy Hospital routine physical examination for males notes that the examiner found the Veteran's musculoskeletal to be normal, with full range of motion, gait, and coordination; the examiner found him to be within normal limits.  A March 15, 2001, Navy Hospital routine physical examination for males makes identical findings. 

The first report of knee pain occurred in a March 10, 2006, Navy Hospital record. At that time, the Veteran complained of left knee swelling for one month following a fall on the sidewalk.  A March 10, 2006, Navy Hospital family practice clinic record subsequently noted a history of medial left knee joint pain in the anterior region, but not in the patellofemoral region.   The examiner noted trauma to the left knee following a minor fall one month prior and a diagnosis history of no internal derangement.  A subsequent April 12, 2006, record notes that the Veteran's left knee was treated with an injection and he denied medial right knee joint pain.  The examiner found tenderness on palpation of the knee; an X-ray taken at that time found joint effusion and medial compartment degenerative change. 

Subsequent Navy Hospital records generally indicate continued complaints of, or treatment for, left and right knee disorders.  A June 15, 2006, Navy Hospital record notes a complaint of right knee pain; the examiner noted a history of degenerative joint disease of the left knee and by favoring the knee the right knee was now painful.  August 2006 magnetic imaging resonance (MRI) studies included reveal that the right knee had an extensive tear of the posterior horn and body of the medial meniscus with secondary severe osteoarthritis of the medial compartment and small joint effusion; the left knee had a tear of the posterior horn and body of the medial meniscus with secondary mild medial compartment osteoarthritis and small joint effusion.  Private medical records from Dr. W.G.P., indicate current diagnoses of bilateral arthritis and a left knee total arthroplasty.

A VA examination report dated in January 2008, which included a review of the claims file, shows that the Veteran reported that his bilateral knee pain started while he was in service and had worsened over time.  He also reported prior post-service surgery for bilateral repairs of the medial meniscus two years prior to the examination.  The examiner found that it would be speculation to report the current condition of bilateral knee osteoarthritis status post repair torn medial meniscus to be the same or an extension of the in-service knee disorders, including chondromalacia of the left knee and mild tendonitis of the right knee.  The examiner explained that the Veteran left the military in 1993 and did not complain of a left knee condition for 12 years, which was 25 years following the in-service knee problem.  The examiner found that as there was no documentation to support a progression or ongoing left knee problem for 25 years, no link could be established between the current condition and the one treated in service.  The examiner further noted that the Veteran did not seek treatment for a right knee condition in service, had sought treatment in 2006, and that there was no documentation to support an ongoing problem or progression of a problem with the right knee for 17 years.  The examiner found no link could be established between the current condition and the condition treated in service. 

Although the Veteran does have current diagnoses of bilateral osteoarthritis of the knees, the medical evidence of record does not indicate that he has had that disorder since service and that it has continued to the present time, or that the currently diagnosed disorders developed due to service, in regards to either knee.

Furthermore, the January 2008 VA examiner found that it would be speculation to report the current condition of bilateral knee osteoarthritis status post repair torn medial meniscus bilaterally to be the same or an extension of the in-service knee disorders, including chondromalacia of the left knee and mild tendonitis of the right knee.  The examiner explained that given the gap between the Veteran's active  service and his subsequent complaints years later and the fact that there was no documentation to support a progression or ongoing knee problems for over a decade, no link could be established between the current condition and the ones treated in the military, in regards to either knee. 

Based on the totality of the evidence of record, including the service treatment records and the reports of the VA medical examination, the Board finds that the preponderance of the evidence is against the direct service connection claim.  The award of benefits may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that Veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the Veteran held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).  The Board further notes that the examiner essentially finds that given the evidence of record, no link could be established between the current conditions and the ones treated in service.  Additionally, the Board notes that the Veteran was not found to have arthritis in service or within one year following his discharge from service; the disease was thus not manifested to a compensable degree within one year of separation from service for service connection purposes. 

The Board recognizes the Veteran's contentions that he has had continuous bilateral knee symptoms since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of his right and left knee symptoms, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a chronic right and left knee disability) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with the knees for many years after discharge, and no competent medical evidence linking the reported right and left knee disabilities to the Veteran's service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has right and left knee disabilities that are related to active service are not competent.  There is no indication that the possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Furthermore, the only evidence of continued bilateral knee pain since service is the Veteran's own relatively recent statements.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board finds that the service treatment records and the post-service medical treatment records to carry far more weight of credibility and probative value that the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

The Board notes that although the Veteran currently contends that he has had continuous bilateral knee pain since his initial injuries in service, the service treatment records only indicate occasional complaints of knee pain.  Although the Veteran complained of left knee pain in November 3, 1981, he subsequently denied left knee pain in December 14, 1989.  In his March 1993 retirement examination he also reported knee pain in regards to the right knee.  However, the March 1993 examiner specifically found the lower extremities to be normal, and that the right knee edema was not considered to be disabling. 

Furthermore, the Veteran's two post-service Navy Hospital physical examinations specifically found his musculo-skeletal system to be normal and the Veteran did not make complaints at that time in regards to his claimed chronic bilateral knee pain. 

Additionally, the first reports of knee pain following service occurred following a new injury to the left knee, reported to have occurred a month prior to the March 10, 2006, Navy Hospital record.  The first report of right knee pain similarly occurred following that left knee injury, when in a June 15, 2006, Navy Hospital record he complained of right knee pain; the examiner noted a history of degenerative joint disease of the left knee and that due to his favoring the left knee, the right knee was now painful, indicating a recent occurrence of right knee pain.  The medical evidence of record does not support the Veteran's contentions as to chronic bilateral knee pain since his in-service injuries, which had been found to have resolved and not been disabling prior to his discharge.  The Board further notes that the Veteran's medical records indicate that the Veteran's left knee to be more severe than the right knee; however, during the retirement examination the examiner found that knee to be normal and only noted non-disabling edema of the right knee.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 58.  The Veteran's claims for service connection for a right or left knee disorder are denied. 
Hypertension

The Veteran contends that he has had hypertension since service.  The Board notes that the Veteran does have a current diagnosis of hypertension, as indicated throughout his post-service medical records, including a January 9, 2003, Navy Hospital record noting that it is well controlled.

The service treatment records do not indicate that the Veteran was diagnosed with hypertension in service.  Those records do, however, indicate that the Veteran was found to have borderline hypertension at that time.  The service treatment records indicate that the Veteran was screened due to his elevated blood pressure, such as in a July 16, 1991 record, which found him to have borderline hypertension.  However, the March 1993 separation examination found the Veteran's heart and vascular system to be normal and noted a blood pressure reading of 120/60.  In the report of medical history, the Veteran noted that he had high or low blood pressure, but the examiner noted that it was a one time elevated blood pressure and was not considered disabling at the present time.

The Veteran's Naval Hospital records subsequently indicate complaints of, or treatment for, hypertension years following his discharge from service.  In an October 20, 1999, record, the examiner noted that the Veteran denied a past history of hypertension and was found at that time to have a blood pressure of 142/85.  The examiner noted that the Veteran had some slight hypertension on admission and was discharged with a blood pressure medication. 

A VA examination report dated in January 2008 that included a claims file review shows that the examiner found it was less likely than not that the current hypertension, which was diagnosed and treated continuously since 1999, was the same as the condition noted in service of sporadic elevated blood pressure with no confirmed diagnosis of essential hypertension.  The examiner explained that the sporadic elevated blood pressure findings were taken when the Veteran reported to sick call for other conditions and was addressed in 1991 with a week of daily blood pressure measurements.  The examiner noted that there was no sustained hypertension, thus, the diagnosis of hypertension was not confirmed, and that his blood pressure was normal on discharge.  The examiner further found that when the Veteran was diagnosed in 1999 with hypertension he underwent lab values, electrocardiograms and chest X-rays, and that there were no indicators of sustained, untreated elevated blood pressure, such as proteinuria or left ventricular hypertrophy, documented to support the claim of a condition that originated and continued unabated since service.

No medical evidence is of record finding that the Veteran has hypertension due to service.  The service treatment records indicate that although the Veteran was studied for the disorder, it was not found and not indicated upon his discharge.  The record is subsequently silent as to any complaints of, or treatment for, hypertension until 1999.  Furthermore, the January 2008 VA examiner found that the evidence does not indicate that the Veteran had hypertension in service or that the medical evidence indicated that he has had chronic hypertension from service until his October 1999 diagnosis of it.

The only evidence of the existence of chronic hypertension since service is the Veteran's own relatively recent statements.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden, 125 F.3d at 1481.  The Board finds that the service treatment records and the post-service medical treatment records to carry far more weight of credibility and probative value that the recent lay statements.  See Curry, 7 Vet. App. at 68.  Such records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with his claim for monetary benefits from the government.  See Cartright, 2 Vet. App. at 25.  Specifically, the Board finds the Veteran to not be credible in his assertions.   The Board notes that the Veteran has contradicted himself by claiming to have had chronic hypertension since service currently, but reported no history of hypertension in his October 1999 Navy Hospital admission.

The only other evidence provided as to the Veteran's claim is his belief that he has hypertension due to service.  Although he can provide testimony as to his own experiences and observations, the factual question of if his disorder can be attributed to his in-service experiences is a medical question, requiring a medical expert.  The Veteran is not competent to render such an opinion.  See Espiritu, 2 Vet. App. at 495; 38 C.F.R. § 3.159.  He does not have the requisite special medical knowledge necessary for such opinion evidence.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 58.  The Veteran's claim for service connection for hypertension is denied. 


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for hypertension is denied.


REMAND

The Veteran claims that he has had rheumatoid arthritis of the second toe of the left foot since service.  In the July 2011 Appellant's Brief, the Veteran's representative claimed that his current osteoarthritis is due to his diagnosed foot disorders in service.

Service treatment records generally indicate numerous complaints of, or treatment for, the Veteran's feet, including an October 26, 1984, record of a swollen left second toe with rule out cellulitis or gout, a June 18, 1985, provisional diagnosis of pseudogout, and a June 26, 1986, finding of rheumatoid arthritis.  A February 11, 1986, record also noted that the Veteran had sores on his feet and was diagnosed with dishydrotic eczema vs. fungal infection with suprainfection.  A July 23, 1986, record noted that he had been treated for left foot abscess and cellulitis.  A July 21, 1987, record noted tinea pedis. 

The record may indicate that the Veteran was also found to have foot swelling after service, as noted in a March 15, 2001, Navy Hospital record, but is unclear.  A June 15, 2006, Navy Hospital record noted that the toes showed no abnormalities. 

A VA examination report dated in April 2007, which included a claims file review, shows that the examiner found diffuse early osteoarthritis of the toes of the left foot. The examiner found the osteoarthritis to be secondary to a normal aging process and not rheumatoid arthritis that was diagnosed in service. 

However, following the examination, the Veteran's representative, in the July 2011 Appellant's Brief, raised a new theory of entitlement.  The representative argued that a medical opinion was necessary in relation to whether the significant in-service problems with tinea pedis with early cellulitis and dishydrotic eczema right knee disability fungal infection with suprainfection can lead to osteoarthritis. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.  The RO/AMC should request that the April 2007 VA examiner review the records and provide an addendum to his medical opinion addressing the previously discussed left foot, second toe disorder, including an opinion as to whether it is due to any in-service problems with tinea pedis with early cellulitis and dishydrotic eczema right knee disability fungal infection with suprainfection.  If the April 2007 VA examiner is unavailable, a new VA medical opinion should be provided addressing the claims.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request an addendum to the previous medical opinion and opine as to whether the Veteran's current left foot second toe disorder is at least as likely as not related to or had its onset in service, to include as due to any in-service foot disorders, including any in-service problems with tinea pedis with early cellulitis, and dishydrotic eczema right knee disability fungal infection with suprainfection. 

The claims file must be made available to and be reviewed by the examiner.  In discussing the opinions, the examiner must acknowledge the Veteran's competent lay statements of record as to the onset and continuity of symptoms. 

The rationale for all opinions expressed shall be provided in a legible report. The rationale for each opinion must contain more than a list of facts; it shall contain a complete analysis of the facts by explaining how the facts led to the conclusion drawn in accordance with established medical principals. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


